

Exhibit 10.1


SECOND AMENDED ADVISORY SERVICES AGREEMENT


This Second Amended Advisory Services Agreement (the “Second Amendment”), is
effective as of May 18, 2007, between Mark L. Baum, Esq. (the “Consultant”), and
VoIP, Inc. (the “Company”).


WHEREAS, on May 9, 2007, the Consultant and the Company entered into an Advisory
Services Agreement (the “Services Agreement”), and on May 14, 2007 these parties
entered into a First Amended Advisory Services Agreement; and


WHEREAS, the Consultant and the Company wish to further amend certain sections
of the Services Agreement; and


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Second Amendment, and for good and valuable consideration, the receipt of which
is hereby acknowledged, it is agreed as follows:



1.
It is agreed that Sections 3(d), 3(e), 4(e), and the related Exhibits A and C of
the Services Agreement shall be eliminated.




2.
It is further agreed that the Consultant will not engage in capital raising or
stock promotion activities on behalf of the Company during the term of the
Services Agreement, as amended.




3.
It is further acknowledged that the Consultant is an “accredited investor” (as
defined in Rule 501 of Regulation D), and such Consultant has such experience in
business and financial matters that he is capable of evaluating the merits and
risks of an investment in the Company’s securities as provide for in the
Services Agreement (the “Securities”), as amended. Such Consultant is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not a broker-dealer. The Consultant acknowledges that
an investment in the Securities is speculative and involves a high degree of
risk.



IN WITNESS WHEREOF, this Second Amended Advisory Services Agreement has been
executed by the parties first listed above on as of May 18, 2007.


CONSULTANT:
 
COMPANY:
MARK L. BAUM, ESQ.
 
VOIP, INC.
           
/s/ Mark L. Baum, Esq.
 
/s/ Anthony Cataldo
Mark L. Baum, Esq.
 
By: Anthony Cataldo
   
Its: Chief Executive Officer


